DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lair (US 2009/0127390).

Regarding claims 1, 6, Lair discloses a nacelle (20) for an aircraft bypass turbojet engine (Abstract), the nacelle (20) comprising: a rear section including a thrust reverser device (22), the thrust reverser device (22) including an upper door (24) and a lower door (26), the upper (24) and lower (26) doors being movable in rotation between a stowed position (Fig. 4) in which aerodynamic continuity with the nacelle (20) is provided and a deployed position (Figs. 2-3) in which the upper (24) and lower (26) doors each form an opening angle (Fig. 2, wherein the opening angle is shown in the side view that the upper door has a different angle than the lower 

Regarding claim 2, Lair discloses wherein the upper actuator (32, upper) has a smaller stroke (wherein in figure 2 the upper door opens at a smaller angle than the lower door allowing the lower actuator to have a larger stroke than that of the upper) than the lower actuator (32, lower).

Regarding claim 5, Lair discloses wherein the lower (26) and upper (24) doors are movable in rotation about their respective axis of rotation (Fig. 2, rotation of the doors begins at the pivot connection point of upper element 32 to element 24 and lower element 32 to element 26), each axis of rotation (Fig. 2, rotation of the doors begins at the pivot connection point of upper element 32 to element 24 and lower element 32 to element 26) being symmetrical relative to a longitudinal axis (Figs. 1-2) of the nacelle (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 2009/0127390).

Regarding claims 3-4, Lair discloses the invention substantially as set forth above and further discloses the upper and lower doors have a different opening angle (Fig. 2), but does not expressly disclose  the difference between the opening angle of the upper door and the opening angle of the lower doors is between 3 and 10 degrees or between 4 and 6 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the upper and lower door opening angles limitation disclosed by Applicant in order to allow the upper and lower doors to overlap each other when deployed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 2009/0127390) in view of Suciu (US 2015/0121896).


	However, Suciu discloses an aircraft (40) with a fuselage (44) and propulsion units (10A, 10B) with a similar nacelle structure (18) having thrust reverser doors (46A, 46B) and the propulsion units being located on the aft of the aircraft (aft fuselage section 42) at a rear position relative to the center of gravity of the aircraft (Fig. 1).	
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lair, by positioning the aircraft propulsion unit being attached to a fuselage of the aircraft in a rear position relative to a center of gravity of the aircraft, as taught by Suciu, for the purpose of reducing the need for an aircraft mounting pylon unlike that of the typical underwing mounted locations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642